Citation Nr: 1620821	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  12-15 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2016, the Veteran testified at a Travel Board hearing at the RO before the undersigned.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At his hearing, the Veteran testified that he injured his low back during service in the same incident when he injured his service-connected neck disability.  Although his low back hurt, he focused on the neck injury at that time.  He has submitted a lay statement from S.M. in which she stated that she has known the Veteran since 1968 and that he has had an observable back problem since that time.  The Board notes that there is no low back examination/opinion of record.  At his hearing, the possibility of an examination was discussed.  The examination of record only addresses the service-connected neck disability.  As such, he should be afforded a low back examination.  The Veteran also testified that he is treated at the Brooksville VA facility for his low back; thus, those records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Brooksville VA facility.  

2.  Schedule the Veteran for a VA examination of his low back to determine the nature and etiology of such disorder.  Any indicated tests, including X-rays should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disability had its clinical onset during service, that arthritis was manifest within one year of service, or that a current low back disability is related to any in-service disease, event, or injury.  

The examiner should consider the statements of the Veteran that his low back disability was injured in the boating accident where his neck was injured (the neck is service-connected) as well as the lay statement of S.M. that she has observed the Veteran's low back problems since 1968.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

4.  Readjudicate the claim on appeal in light of all of the evidence of record.  If this issue remains denied, the Veteran should be provided with a supplemental statement of the case this issue on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

